Citation Nr: 0509502	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for dermatitis , 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to May 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran requested a Board hearing originally in his 
August 2002 VA Form 9.  The RO notified him that a hearing 
was scheduled for August 2004, but later rescheduled it for 
October 2004 according to his wishes.  The veteran cancelled 
the October 2004 Travel Board hearing and it was not 
conducted.  

The veteran raised additional claims for compensation 
benefits for stomach pain, and pain in his side in his 
November 2001 substantive appeal.  In addition, he filed a 
claim for a total rating based on individual unemployability 
in August 2002.  These matters are referred to the RO for 
appropriate action.  

In a November 2001 letter, the RO notified the veteran of the 
creation of an overpayment of his VA benefits.  The Board 
observes that no decision of the Committee on Waivers and 
Compromises regarding an overpayment assessed against the 
veteran is contained in the his claims folder.  Nevertheless, 
the veteran, in April 2004 expressed disagreement with a 
decision and a request for a waiver of the overpayment.  This 
matter is therefore referred to the agency of original 
jurisdiction for all appropriate development and 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the RO must ask the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
give VA everything he has pertaining to his claim.  38 C.F.R. 
§ 3.159(b)(1).  The Board observes that the RO did not 
provide the appropriate notices in the veteran's case.  The 
Board is prohibited from performing this function in the 
first instance inasmuch as such an action could be 
prejudicial to the veteran.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

Specifically, the RO must provide the veteran notice of the 
types of evidence necessary for establishing entitlement to 
an increased rating case.  The RO should solicit names and 
addresses of medical professionals providing recent treatment 
to the veteran.  It would be helpful, if the veteran were 
asked to complete authorizations for release of medical 
information to facilitate the acquisition of pertinent 
records.  The RO should clarify what evidence it expects the 
veteran to provide, and what evidence it will assist him in 
getting.  Finally, the RO should ask the veteran to provide 
any relevant evidence in his possession, provided that it has 
not been submitted previously.  

The veteran in August 2002 challenged the adequacy of the 
most recent VA examination that was conducted in November 
2000.  The Board agrees that additional examination is 
necessary, initially to obtain more current information on 
the veteran's service-connected disabilities and secondly in 
order to evaluate the veteran under new criteria currently in 
effect for back and skin conditions.  

The schedule for ratings of the spine disabilities was 
revised, effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  Consequently, additional 
examination should be performed to evaluate fully the veteran 
symptoms under these new criteria.  The examination should 
clarify the appropriate diagnosis, establish precise ranges 
of motion, describe the duration and severity of 
incapacitation episodes, if applicable, and evaluate 
functional loss.  

Moreover, effective August 30, 2002, the criteria for rating 
skin disorders were revised.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The veteran has not been afforded a full 
and complete examination under these new criteria.  

In view of the foregoing, the claims are remanded to the RO 
for the following actions:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA of 2000, Pub. 
L. No. 106-475 is completed with respect 
to the claim on appeal.  In particular, 
ensure that the notification requirements 
and development procedures are fully 
complied with and satisfied.  Advise the 
veteran of the allocations of burdens in 
obtaining the evidence necessary to 
substantiate his claim and ask him to 
send VA all pertinent evidence or 
information in his possession provided 
that such evidence was not submitted 
previously.  

2.  Ask the veteran to provide names and 
addresses of medical professionals 
providing treatment for the disabilities 
at issue.  After the necessary 
authorizations for release of medical 
information are obtained, attempt to 
acquire records of treatment from the 
sources identified by the veteran.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

3.  The RO should afford the veteran a VA 
spine examination to determine the nature 
and extent of service-connected 
lumbosacral spine disability.  The 
examiner should accomplish all indicated 
special studies and tests, including 
range of motions studies.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide a 
complete diagnosis.  The examiner is 
requested to provide a complete 
discussion on current symptomatology 
associated with service-connected spine 
disability.  The examiner should:

a.  provide complete information 
concerning the range of motion, 
including flexion, extension, 
lateral flexion in each direction 
and rotation in each direction.  

b.  note actual values for active, 
passive, as well as values 
considered to be normal ranges of 
motion for the veteran.  The 
examiner should state whether the 
veteran currently has ankylosis and 
if so, if such ankylosis is 
favorable or unfavorable.  

c.  comment on the degree of 
functional loss produced by pain, 
weakness, incoordination, lack of 
endurance or other pertinent 
factors.  To the extent possible, 
the examiner should state functional 
loss in terms of limitation of 
motion.  In addition, the examiner 
should state the point at which pain 
is first demonstrated objectively in 
extension, flexion, lateral bending 
or rotation.  

2.  The RO should afford the veteran a VA 
skin examination in order to determine 
the current nature and severity of the 
veteran's service-connected dermatitis.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested provide a 
complete diagnosis.  

a.  The examiner should state whether the 
veteran's service-connected skin 
condition is productive of involvement of 
the face, head or neck.  If so, the 
examiner should discuss the degree of 
disfigurement in terms of slight, 
moderate, severe or repugnant.  Also, the 
examiner should state whether the veteran 
has any of the following:

involvement of at least 5 or more 
inches (13 or more cm.) in length, 

involvement of least one-quarter 
inch (0.6 cm.) wide at widest part, 

surface elevated or depressed on 
palpation, 

any scarring adherent to underlying 
tissue, 

skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.), 

abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.), 

underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.), 

or skin indurated and inflexible in 
an area exceeding six square inches 
(39 sq. cm.) 

b.  The examiner should state whether the 
veteran's service-connected skin 
condition is productive of exfoliation, 
exudation or itching involving an exposed 
surface or extensive area; or 

c.  The examiner should state whether the 
veteran's service-connected skin 
condition involves at least 5 percent, 
but less than 20 percent, of the entire 
body, or at least 5 percent, but less 
than 20 percent, of exposed areas 
affected, or; intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a  
total duration of less than six weeks 
during the past 12-month period.  

d.  The examiner should obtain 
unretouched photographs of the veteran's 
skin condition.  

3.  Thereafter, the RO should 
readjudicate the claims in accordance 
with the above-stated development and in 
light of revisions in the rating 
criteria.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




